Name: Commission Regulation (EEC) No 3991/87 of 23 December 1987 amending Regulation (EEC) No 234/68 on the common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  consumption;  marketing
 Date Published: nan

 Avis juridique important|31987R3991Commission Regulation (EEC) No 3991/87 of 23 December 1987 amending Regulation (EEC) No 234/68 on the common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage Official Journal L 377 , 31/12/1987 P. 0019 - 0019 Finnish special edition: Chapter 3 Volume 25 P. 0195 Swedish special edition: Chapter 3 Volume 25 P. 0195 COMMISSION REGULATION (EEC) N ° 3991/87of 23 December 1987amending Regulation (EEC) N ° 234/68 on the common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and of the Common Customs Tariff (1), as amended by Regulation (EEC) N ° 3985/87 (2), and in particular Article 15 thereof, Whereas Council Regulation (EEC) N ° 2658/87 establishes, with effect from 1 January 1988, a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community; Whereas, as a consequence, it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC) N ° 234/68 (3), as last amended by Regulation (EEC) N ° 3768/85 (4), according to the terms of the combined nomenclature; whereas these adaptations do not call for any amendment of substance, HAS ADOPTED THIS REGULATION: Article 1Regulation (EEC) N ° 234/68 is modified as follows: 1. Article 1 is replaced by the following: 'A common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage shall be established in respect of the products falling within Chapter 6 of the combined nomenclature excluding chicory plants and roots ofsubheading 0601 20 10; it shall comprise common quality standards and a trading system'. 2. Article 7 (1) is replaced by the following: '1. For each of the products falling within subheading 0601 10, one or more minimum prices for exports to third countries may be fixed each year in good time before the marketing season, beginning in 1968, in accordance with the procedure laid down inArticle 14. Exportation of such products shall be permitted only at a price equal to or above the minimum price fixed for the product in question.'3. Article 10 (2) is replaced by the following: '2. By way of derogation from the provisionsof the second and third indents of paragraph 1, the maintenance of quantitative restrictions or measures having equivalent effect and recourse to Article 44 of the Treaty shall continue to be authorized: - for unrooted cuttings and slips of vines (subheading 0602 10 10) and vine slips, grafted or rooted (subheading 0602 20 10) until the date fixed for the application in all Member States of the provisions to be adopted by the Council on the marketing of materials for the vegetative propagation of the vine; As regards potted plants and sapling fruit trees and bushes (subheadings 0602 20 91, 0602 20 99, 0602 30 10, 0602 99 70, 0602 99 91 and 0602 99 99), the Council shall adopt such measures as may be required in pursuance of Articles 3, 12 or 18 of this Regulation.'Article 2This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1987. For the CommissionFrans ANDRIESSENVice-President